  Case 16-91260          Doc 84   Filed 05/09/19 Entered 05/09/19 15:45:32         Desc Main
                                    Document     Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF ILLINOIS

IN RE:
            RICHARD L. WEBB                          Case No. 16-91260

                                                     Chapter 13

                                     DEBTOR(S),      Judge Thomas L. Perkins



                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY


       NOW COMES Bank of New York Mellon Trust Company, N.A. as Trustee for Mortgage
Assets Management Series 1 Trust (hereinafter "Creditor"), by and through its attorneys, CODILIS
& ASSOCIATES, P.C. and moves this Honorable Court pursuant to 11 U.S.C. §362(d) for an
Order granting Creditor relief from the automatic stay and in support thereof respectfully
represents as follows:


       1.     This Court has jurisdiction pursuant to 28 U.S.C. §1334 and venue is fixed in this
Court pursuant to 28 U.S.C. §1409;


       2.     Debtor filed a petition under Chapter 13 of Title 11, United States Bankruptcy Code
on 12/29/16;


       3.     Upon information and belief, the Debtor, Richard L. Webb, passed away on
04/12/2019;

       4.     The Debtor was indebted to Movant for which the Creditor claims a valid security
interest by way of a Reverse Mortgage in the property commonly known as 215 West Main
Street, Camargo, IL 61919 (“Subject Property”);


       5.     Enforcement of this security interest has been stayed automatically by operation of
11 U.S.C. §362 of the Bankruptcy Code;
  Case 16-91260             Doc 84         Filed 05/09/19 Entered 05/09/19 15:45:32         Desc Main
                                             Document     Page 2 of 4


         6.     Creditor is entitled to relief from the automatic stay under 11 U.S.C. §362(d) for the
following reasons:
                   a)        Upon the death of Richard L. Webb, the loan was accelerated by Creditor
                   pursuant to the terms of the Note and Reverse Mortgage;


         7.     The Court has authority to order that Rule 4001(a)(3) is not applicable to the order
entered in granting this motion, and Creditor requests this Court so order;


         8.        Movant has incurred attorney fees and/or costs in connection with this bankruptcy
proceeding:
                             $850.00           Preparation of Notice and Motion for Relief from the
                                               Automatic Stay, and prosecution of same
                             $181.00           for Court filing fee


         WHEREFORE, Bank of New York Mellon Trust Company, N.A. as Trustee for
Mortgage Assets Management Series 1 Trust its principals, agents, successors and/or assigns
prays this Court enter an Order pursuant to 11 U.S.C. §362(d) modifying the automatic stay of
this proceeding, allowing the fees and costs described herein to be added to the indebtedness
pursuant to the terms of the note and mortgage, and for such other and further relief as this Court
may deem just and proper.

         Dated this May 9, 2019.
                                                              Respectfully Submitted,
                                                              CODILIS & ASSOCIATES, P.C.

                                                              By: /s/ Rachael A. Stokas
                                                                  Berton J. Maley ARDC#6209399
                                                                  Rachael A. Stokas ARDC#6276349
                                                                  Peter C. Bastianen ARDC#6244346
                                                                  Joel P. Fonferko ARDC#6276490
                                                                  Brenda Ann Likavec ARDC#6330036
                                                                  MaryAnn G. Black #59899MO
                                                                  CODILIS & ASSOCIATES, P.C.
                                                                  15W030 North Frontage Road, Suite 100
                                                                  Burr Ridge, IL 60527
                                                                  (630) 794-5300 C&A File No. 14-16-07026

NOTE: This law firm is a debt collector.
  Case 16-91260             Doc 84         Filed 05/09/19 Entered 05/09/19 15:45:32     Desc Main
                                             Document     Page 3 of 4
                                UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF ILLINOIS

IN RE:
             RICHARD L. WEBB                               Case No. 16-91260

                                                           Chapter 13

                                             DEBTOR(S),    Judge Thomas L. Perkins


                                           CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on May 9, 2019 and as to the debtor by causing same to be mailed
in a properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL
60527 before the hour of 5:00 PM on May 9, 2019.

Marsha L Combs-Skinner, Chapter 13 Trustee, 108 S. Broadway PO Box 349, Newman, IL 61942 by
electronic notice through ECF
Richard L. Webb, Debtor(s), PO Box 19, Camargo, IL 61919

Brian D Pondenis, Attorney for Debtor(s), 201 W. Olive St., Bloomington, IL 61701 by electronic notice
through ECF
Office of U.S. Trustee, Becker Building, Room 1100, 401 Main, Peoria, IL 61602 by electronic notice
through ECF




                                                              /s/ Rachael A. Stokas
                                                                Attorney for Creditor

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
MaryAnn G. Black #59899MO
CODILIS & ASSOCIATES, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE NO. (14-16-07026)

NOTE: This law firm is a debt collector.
     Case 16-91260     Doc 84     Filed 05/09/19 Entered 05/09/19 15:45:32              Desc Main
                                    Document     Page 4 of 4

                         UNITED STATES BANKRUPTCY COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

IN RE:
           RICHARD L. WEBB                             Chapter 13


                                                       Case No. 16-91260
                                     DEBTOR(S),

                                   SUMMARY OF EXHIBITS

     The following exhibit(s) pertain to the Motion for Relief from the Automatic Stay filed
by BANK OF NEW YORK MELLON TRUST COMPANY, N.A. AS TRUSTEE FOR
MORTGAGE ASSETS MANAGEMENT SERIES 1 TRUST on May 9, 2019:

1.       Note / Mortgage or relevant excerpts.

                                                           /s/ Rachael A. Stokas
                                                           Berton J. Maley ARDC#6209399
                                                           Rachael A. Stokas ARDC#6276349
                                                           Peter C. Bastianen ARDC#6244346
                                                           Joel P. Fonferko ARDC#6276490
                                                           Brenda Ann Likavec ARDC#6330036
                                                           MaryAnn G. Black #59899MO
                                                           CODILIS & ASSOCIATES, P.C.
                                                           15W030 North Frontage Road, Suite 100
                                                           Burr Ridge, IL 60527
                                                           (630) 794-5300

                                 CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on May 9, 2019 and as to the debtor by causing same to be mailed
in a properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL
60527 before the hour of 5:00 PM on May 9, 2019.
Marsha L Combs-Skinner, Chapter 13 Trustee, 108 S. Broadway PO Box 349, Newman, IL 61942 by
electronic notice through ECF
Richard L. Webb, Debtor(s), PO Box 19, Camargo, IL 61919
Brian D Pondenis, Attorney for Debtor(s), 201 W. Olive St., Bloomington, IL 61701 by electronic notice
through ECF
Office of U.S. Trustee, Becker Building, Room 1100, 401 Main, Peoria, IL 61602 by electronic notice
through ECF



                                                           /s/ Rachael A. Stokas
